Citation Nr: 1214474	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-12 380	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Attorney David L. Huffman, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Cleveland, Ohio RO, which in pertinent part granted service connection for PTSD at a 30 percent rating, and granted service connection for bilateral hearing loss at a 0 percent rating.  In May 2010 a hearing was held before a Decision Review Officer (DRO) at the RO, and in October 2011 a Travel Board hearing was held before the undersigned; transcripts of both hearings are included in the claims file.

The matters of entitlement to a compensable rating for bilateral hearing loss and to a rating in excess of 50 percent for PTSD are being REMANDED to the RO. VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

It is reasonably shown that throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

A 50 percent (at least) rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a March 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The Veteran's testimony at the October 2011 Travel Board hearing before the undersigned reflects that he is aware of what is needed to substantiate his claims.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in February 2009 and January 2011; they are described in greater detail below, and are adequate for the purpose of the matter addressed herein.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Notably, the award herein encompasses the entire appeal period; the Board is remanding the claim for development pertaining to a rating in excess of 50 percent for PTSD.  Therefore, whether a "staged" rating may be warranted is not for consideration at this time.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

With respect to the rating of his PTSD, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

In his August 2008 claim, the Veteran reported that he had horrible memories of things that happened in combat and that happened to Vietnamese prisoners.  He reported symptoms including nightmares, flashbacks, intrusive thoughts, hypervigilance, and anger issues.  

In an October 2008 statement, the Veteran reported having nightmares, waking up kicking and crawling and breathing in gasps.  He once found himself on top of his wife at night with her neck in his hands.  He reported becoming paranoid and afraid when outside alone in the dark, though he used to hunt or fish alone in the dark.  He stated that he felt as though there was someone watching him.  He angered easily, with little provocation, and became very hostile.  He would become angry with his children, but had never been abusive.  Fireworks unnerved him, and war movies upset him; he could not stand crowds, especially with a lot of confusion and noise.  He did not like people being too close, and in restaurants sat with his back toward the wall, if possible.  He reported that he began taking an antidepressant, which made him feel more tolerant.  
In an October 2008 statement, the Veteran's wife described the symptoms she had witnessed throughout her 38 year marriage to the Veteran.  She described symptoms including violence, hostility, quick temper, startling easily, and a lack of patience or compassion.  Fireworks and the sight or sound of a helicopter bothered him and reminded him of being in Vietnam.  There were times when she was asleep and would wake up with his hands around her neck, choking her, and she would scream until he stopped.  He would often wake up and react as though he were fighting somebody, yelling or swinging.  She reported that he would not stay anywhere that was crowded, such as a restaurant or a vacation destination.  He never spoke about Vietnam.

On December 2008 private psychological evaluation, the Veteran was neatly groomed and dressed, and had appropriate eye contact.  He was quiet, soft-spoken, and difficult to understand at times.  He agreed that he had not been able to express his thoughts very well recently.  He answered questions appropriately and presented his thoughts in an understandable and relevant manner.  His train of thought was without disturbances of logic or bizarreness, and his speech was relevant and without evidence of unusual ideation.  He described himself as easy-going and very assertive but easily agitated.  There was little variability in his affect on examination.  He reported mild anxiety, noting that even unimportant things bothered him too much and he felt nervous most of the time.  His mental content was noted to consist of unhappiness, depression, and a lack of joy in his life.  There were no obvious indications of psychotic distortions, including ideas of reference, hallucinations, faulty perceptions or misinterpretations of consensual reality.  He denied having any suicidal ideations.  He scored in the range of normal cognitive function on a mini-mental status examination.  He was alert, responsive, and well-oriented.  He handled ideas well and without concreteness, and he demonstrated an adequate general fund of knowledge.  All components of his memory, including remote, recent, and immediate memories, appeared to be intact.  He was able to distinguish behaviors that would be socially non-acceptable or personally counterproductive.  He was able to manage self care in all major areas of daily living.  He reported persistent re-experiencing of his traumatic stressor events, including painful memories two to three times per week, distressing dreams four to six times per week, frequently feeling as though the events were recurring and he was reliving them, becoming upset by something that reminded him of the events, and becoming physically upset (sweating, trembling, racing heart, shortness of breath, nausea, or diarrhea) by reminders of the events two to three times per week.  He reported persistent avoidance symptoms including avoiding any thoughts or feelings about the traumatic events, avoiding going into situations that remind him of the events, difficulty enjoying things, feeling cut off from other people, feeling unable to have sad or loving feelings, and occasionally finding it difficult to imagine having a long life span and fulfilling his goals.  He reported persistent symptoms of increased arousal, including trouble falling or staying asleep, outbursts of anger and daily irritability, difficulty concentrating, feeling on edge and easily distractible, and feeling easily startled.  The examining psychologist noted that the Veteran's symptoms caused significant distress and marked impairment in social, occupational, and other important areas of functioning.  

The examiner found that the Veteran warranted a diagnosis of PTSD with depression and anxiety.  The Veteran reported being married for 38 years, with four adult children; his wife was supportive, as were some friends at work.  He reported involvement with his church, but no other community involvement.  He enjoyed fishing and woodworking.  He reported that he had taken medication for depression for the past several years, with positive results.  The diagnoses included delayed chronic severe PTSD, a mild single episode of major depressive disorder, and generalized anxiety disorder.  A GAF score of 53 was assigned for difficulty in occupational functioning, limited leisure and social outlets, and difficulty handling stress.

On February 2009 VA psychiatric examination, the Veteran reported having nightmares related to his traumatic events from Vietnam for years, estimating that they occurred at least twice per month.  He had intrusive thoughts related to Vietnam several times per week.  He avoided watching Vietnam-related television programs; did not talk about Vietnam; and did not watch the news on television to avoid memories of Vietnam.  He did not like crowds and preferred to sit in a corner with his back to the wall; he was "very observant" when in public.  He reported excessive startling.  He typically got along with people, but admitted to not having any close friends; he reported that he did not usually get close to anyone.  He did not go to anyone's house, and nobody visited him.  He had a quick temper which had affected his wife and children; when he lost his temper, he might throw things in his wood shop.  He became involved in fights in the past, but not for several years.  He stated that he may have blocked out some traumatic events from Vietnam.  He reported difficulty feeling or expressing loving feelings toward others.  He had no long-term plans, and stated that he did not like to think ahead, except that he would like to retire "some day".  He had lost interest in hunting in the previous several years.  He found it difficult to concentrate, stating that he did not focus well and became easily sidetracked.  He was depressed more in the previous few years, estimating that he had bouts of depression approximately two to three times per year lasting for several weeks.  He took Celexa for depression and anger problems for the previous four to five years.  He denied a history of suicidal ideation, but stated that he had felt in the past that he did not care if he lived or died.  He denied any homicidal ideation or psychotic symptoms.  He reported having insomnia, estimating that he only slept five to seven hours per night, and waking approximately every one to two hours.  He had been married for 38 years, and he stated that he was "fairly close" to his wife.  He had four grown children, with whom he had good relationships.  He had worked for the postal service for the previous 24 or 25 years, most recently as a letter carrier.  He functioned "okay" at work, though he admitted to missing 5 to 10 days per year due to mental health related issues.  He attended church most weeks, but did not belong to any organizations.  He had hobbies, including woodworking, hunting, and fishing, though his interest in hunting had diminished in recent years.  

On mental status examination, the Veteran was alert, casually dressed, and well groomed.  He exhibited good eye contact and no significant psychomotor agitation or retardation.  His speech was regular in rate, rhythm and volume.  His thought processes varied from logical to circumstantial.  He denied any suicidal or homicidal ideation.  The examiner noted no psychotic symptoms.  His mood was described as depressed at times, and his affect was generally restricted.  There were no obvious deficits to his memory or concentration, and his insight and judgment were each fairly good.  The diagnoses included PTSD and dysthymic disorder; a GAF score of 50 was assigned.  The examiner opined that the Veteran's PTSD had had a very significant impact on him socially, affecting his marriage and his relationships with his children, especially as to the symptom of excessive anger.

On February 2010 VA treatment, the Veteran reported that he had been seeking VA individual PTSD therapy since January 2010.  He had been taking Celexa, but it was no longer working; he believed the effect had worn out, and he felt more irritable, agitated, and with poorer impulse control.  He got into more arguments with his wife, and became loud and mean, saying hurtful things, but was not physically aggressive.  He last worked in November 2009; he had had knee replacement surgery in January 2009 and stayed home for 6 months to recover; his back gave out when he returned to work in June 2009 and lifted a box at work.  The pain gradually worsened to the point where he could not work, and he quit in November 2009 due to pain in his back and right hip.  He reported being unable to pursue his hobbies due to the pain.  He stated that his hobby was making kitchen cabinets, but he did not have the patience or tolerance to do the cabinet work.  He also stated that cold weather was not helping to pursue outdoor hobbies such as fishing.  He did not like to be around people, and so was mostly homebound.  He reported symptoms of irritability, agitation, intrusive thoughts, sleep disturbance, and depression on and off.  He denied feelings of hopelessness or worthlessness and suicidal thoughts.  

On mental status examination, the Veteran was cooperative and neat in appearance.  His affect was reactive and his mood was dysphoric.  His speech was coherent and normal in rate and volume.  His thought process was organized.  His thought content reflected symptoms of PTSD, more distressed by agitation, irritability, reacting to situations quickly, lack of patience and tolerance, and depression on and off.  He denied suicidal or homicidal thoughts; there was no evidence of overt psychosis.  He had no history of episodes of mania.  He was alert and oriented to time, place, and person.  His concentration and attention span during the interview were fair, but were poor in outside situations.  His insight and judgment were fair.  The diagnoses included chronic PTSD and dysthymia; the GAF score assigned was 55.

On April 2010 private psychological assessment, the Veteran reported that he suffered from depression and PTSD which limited him socially and caused conflict with his family.  He reported experiencing symptoms of depression for several years, as well as symptoms of anxiety and PTSD.  He described his anxiety symptoms as periods of intense fear and discomfort in crowds, during which he experienced palpitations and shortness of breath; these episodes occurred six or seven times a year, primarily when he would be under stress.  He reported PTSD symptoms including recurrent and intrusive distressing recollections of being in Vietnam, and recurrent nightmares of being in combat, or being trapped or pinned down.  He reported that, while sleeping, he assaulted his wife, "had [her] by the throat".  He felt as if the traumatic events were recurring as he reported dissociative experiences.  He reported distress at exposure to seeing helicopters and "hearing the Vietnamese people talk while on his mail route".  He avoided stimuli associated with his trauma, including significant efforts to avoid thoughts, feelings, or conversations associated with his trauma, and activities, places, or people that aroused recollections of his trauma.  He reported persistent symptoms of hyperarousal including difficulty falling asleep, irritability, outbursts of anger, difficulty concentrating, increased hypervigilance, and an exaggerated startle response.  He reported a depressed mood and loss of interest or pleasure in "anything and everything".  He had difficulty going to sleep and staying asleep nearly daily.  He was often irritable and could be very argumentative with others.  He reported psychomotor agitation and retardation.  He had difficulty concentrating and thinking clearly, as he had become extremely pessimistic and had difficulty making decisions.  He avoided people and had a very limited support group.  He reported thoughts of death but no suicidal ideation.  He had a positive relationship with his wife and considered his wife and two daughters a source of support and help.  He reported that he had no difficulty handling the stresses and demands of his job with the post office, never having received a suspension or termination, though he reported that his outspokenness had caused some difficulty with peers.  

On mental status examination, the Veteran was alert, fully oriented, and generally cooperative, with good grooming and hygiene.  He initially appeared very angry, but his expressions and mannerisms became appropriate with good eye contact once rapport was established.  His anxiety level was appropriate.  His psychomotor activity was within normal limits and his motor behavior was primarily calm; no pain behaviors or involuntary movements were noted.  He began the interview as superficially cooperative but eventually related to the examiner in a friendly manner, volunteering information and appearing open and comfortable throughout the clinical interview.  His mood was "stoic" and his affect appeared constricted.  His speech was relevant and at an appropriate rate and volume.  His thought processes were spontaneous, logical, and coherent.  There was no evidence of any disturbance in form or content of thought.  He denied hallucinatory activity and no delusions were observed.  His mode of thinking appeared fluid, and his intellectual functioning was estimated to be in the average to above average range.  He was oriented to person, place, time, and circumstance.  His declarative and procedural memory processes were unimpaired, though there appeared to be impairment in delayed recall.  His contraction, persistence, and pace appeared slightly impaired.  He appeared to be able to manage self care in all major areas of daily living.  He was able to make reasonable decisions, use common sense, and form social judgments, understanding the rules of conventional behavior; his insight and judgment were satisfactory.  He denied suicidal or homicidal ideation or past attempts.  A personality assessment suggested significant potential for social detachment and discomfort in close relationships; the examining psychologist opined that the Veteran was likely to have little apparent interest or investment in social interactions, he was likely to feel unsupported in relationships, he had the potential to express anger and hostility readily through verbal or physical means, and he may attempt to maintain distance in relationships and approach them with skepticism.   He reported having upsetting intrusive thoughts once a week or less, having nightmares two to four times per week, reliving traumatic stressor events once a week or less, feeling emotionally upset when reminded of traumatic events two to four times per week, and experiencing physical reactions when reminded of a traumatic event once a week or less.  He tried to not think about the traumatic event two to four times per week, tried to avoid activities/people/places that reminded him of the traumatic event "almost always", was unable to remember an important part of the traumatic event two to four times per week, had reduced interest in participating in important activities "almost always", felt distant or cut off from people around him "almost always", felt emotionally numb two to four times per week; and felt as if his future plans or hopes would not come true two to four times per week.  He had trouble falling or staying asleep most nights, feeling irritable or having fits of anger two to four times per week, having trouble concentrating two to four times per week, being overly alert almost always, and being jumpy or easily startled two to four times per week.

The April 2010 examining psychologist opined that the Veteran's symptoms of anxiety, depression, and PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The psychologist opined that the Veteran's level of impairment in functioning was severe, as his symptoms had interfered with his work, household chores and duties, relationships with friends, fun and leisure activities, relationships with his family, sex life, general satisfaction with life, and overall level of functioning in all areas of his life.  The diagnoses included chronic PTSD; recurrent severe major depressive disorder without psychotic features; late onset dysthymic disorder; and panic disorder without agoraphobia (provisional).  The GAF score assigned was 40.

At the May 2010 DRO hearing the Veteran testified that he was seen for PTSD once a month; his medication had been increased, and he had additional medication prescribed for nightmares.  He testified that he had nightmares a couple of times per week.  He was hypervigilant and did not do well in crowds, preferring to sit someplace back in a corner.  He testified that his PTSD had worsened in the previous six months to one year, and he knew it had really worsened when he punched his grandson while having a nightmare.  He testified that he was still employed with the postal service full time.  The Veteran's wife testified that he had nightmares every night and had a short temper, though he had never physically or intentionally hurt her.  She testified that she wanted him to seek more therapy, but he had no interest in group therapy because he did not want to be involved with a lot of people.  She testified that he did not make friends, and gave the impression of being "mad or sad" all the time.  She related that he used to keep busy with woodworking or work around the house, but no longer finished projects.  She had noticed he had gotten worse in the previous six months; he used to have nightmares "once in a while" but they were now occurring nightly.  She testified that he avoided crowds and was always very jumpy.  

On January 2011 VA psychiatric examination, the Veteran reported that he sought treatment every three months.  He felt irritable daily, having a poor tolerance for frustrating, getting angry with little provocation, feeling anxious and depressed, and feeling guilt.  He reported symptoms of persistent re-experiencing of traumatic stress events (intrusive thoughts, distressing dreams, and psychological distress and physiological reactivity to internal or external cues resembling an aspect of the event); persistent avoidance of stimuli associated with the trauma (efforts to avoid thoughts, feelings, conversations, activities, places, or people that recalled the trauma, inability to recall an important aspect of the trauma, diminished interest or participation, feelings of detachment or estrangement, restricted range of affect, and sense of a foreshortened future); and persistent increased arousal (difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response).  He indicated that the symptoms were chronic, with no remission.  He was employed full time as a letter carrier for the postal service, and had lost 5 weeks from work in the previous 12 month period due to PTSD symptoms as well as physical problems.  He reported problems in occupational functioning including increased absenteeism, poor social interaction, difficulty relating to others, and feeling easily frustrated and irritable.

On mental status examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity was restless.  His speech was unremarkable, clear, and coherent.  His attitude toward the examiner was cooperative and irritable.  His affect was constricted and his mood was depressed.  His attention was disturbed in that he was easily distracted.  He was oriented to person, time, and place.  His thought process and content were unremarkable, and there was no evidence of delusions.  His judgment and insight were fair.  He reported chronic sleep disturbances including not being able to sleep through the night, usually having difficulty falling asleep, waking up several times throughout the night, having nightmares about once per week if not more often, and feeling tired on waking up.  He denied hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  His impulse control was fair, and he had no episodes of violence, though he reported having verbal confrontations with others.  He was able to maintain personal hygiene and had no problem with activities of daily living.  His remote, recent, and immediate memory was normal.  
The January 2011 VA examiner's diagnoses included PTSD and dysthymic disorder, and a GAF score of 48 was assigned.  The examiner explained that the GAF score reflected serious symptoms of depression, irritability, sleep problems, distrust of others, and intense feelings of survival guilt.  The examiner opined that the Veteran had impairment in occupational functioning including frequent verbal confrontations with his coworkers and missing work regularly, and had social impairment in being isolated from others and having no friends or leisure pursuits.  The examiner noted changes in functional status and quality of life since the previous [February 2009] VA examination including performance in employment, social/interpersonal relationships, and recreation/leisure pursuits, noting that the Veteran's increased irritability and mood fluctuations made it difficult for him to function effectively at work and relate to others.

VA treatment records through March 2011 reflect symptoms largely similar to those noted above.

In an April 2011 statement, the Veteran reported that he could no longer return to work as of March 25, 2011.  He stated that he did not feel safe while driving to and from work, and had had some "intense" encounters with others at work; he noted that the encounters were probably his fault due to his agitated state of mind.  He stated that he could no longer continue working and he applied for immediate retirement effective March 31, 2011.

At the October 2011 Travel Board hearing, the Veteran testified that he took an early retirement from the postal service because he could no longer handle dealing with others and getting "stressed out".  He testified that his work had become an emotional roller coaster and he had difficulty coping.  He testified that retiring after 27 years with the post office, rather than waiting until he had reached 30 years, caused him to receive less in monthly benefits from both the postal service and Social Security.  He reported having serious problems with road rage and had difficulty driving, and had had rage episodes at work; he began making mistakes such as misdelivering mail, and had confrontations with younger employees who he believed did not have a good work ethic.  He testified that, since he had retired, his symptoms were "pretty much still the same"; he tried to avoid being around people and did not make friends.  He did not really have any friends because he did not want any friends and did not want to be close to anybody.  He testified that he woke up every hour when trying to sleep at night, and was not comfortable going to bed without turning on the home alarm system.  He testified that he went to church, but he did not socialize with anyone.  He did not feel comfortable moving around in the dark, and the sound of helicopters upset him.  The Veteran's wife testified that he had nightmares and she was afraid to wake him up.  She testified that he was distant and that there was little communication between them, and their children asked her to tell the Veteran to "treat people better".  She testified that he is "always upset".  She testified that he could not take another day of driving back and forth to work so he retired, though she believed he was getting worse regardless.  She testified that he let her drive but he got road rage anyway.  She testified that he kept mostly to himself, spending some time in his wood shop or reading, though he would go out if she asks him to do something.  She testified that his brothers lived nearby but he has no relationship with them, and she has never really seen him show any emotion toward anyone, including her or their children.  

The record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (dysthymic disorder, depression, anxiety) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's PTSD from those due to other, co-existing and nonservice-connected, psychiatric disability.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the ratings on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

On longitudinal review of the record, the Board finds that the Veteran, his treating mental health professionals, and VA examiners have reported PTSD symptoms productive of occupational and social impairment with reduced reliability and productivity.  He has shown symptoms including flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Although he has not displayed circumstantial, circumlocutory or stereotypical speech; panic attacks more than once per week; difficulty understanding complex commands; impairment to the short and long term memory; impaired judgment; or impaired abstract thinking, he need not display every symptom listed to establish entitlement to a higher rating.

The Board finds no reason to question the credibility of the Veteran's accounts, particularly as they are entirely consistent with reports from his treating mental health specialists and VA examiners.  As the symptoms described meet the schedular criteria for a 50 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.

In summary, it is reasonably shown that symptoms of the Veteran's PTSD have produced occupational and social impairment with reduced reliability and productivity throughout the appeal period.  Therefore, the evidence supports the award of a 50 percent rating for PTSD throughout.  The matter of entitlement to a rating in excess of 50 percent will be addressed after the further development ordered below is completed.


ORDER

A 50 percent rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards (and to the further action ordered below).


REMAND

What remains to be resolved regarding the rating for PTSD is whether a rating in excess of 50 percent is warranted since October 24, 2008 (the effective date of the award of service connection).  A 70 percent schedular rating for PTSD requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and a 100 percent schedular rating is warranted for PTSD when there is total social and occupational impairment. 

The Veteran has stated that he took an early retirement from the postal service in March 2011 due to his PTSD symptoms and no longer being able to handle being around people.  As there is conflicting evidence in the record regarding the impact of PTSD on the Veteran's work, additional development is necessary to obtain a clearer disability picture.  Obtaining pertinent employment records from the U.S. Postal Service will require the Veteran's assistance.  Notably, the Veteran has not yet filed an application seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Completion of an application form is part of the adjudication process for such benefit.  

A governing regulation provides that where evidence requested in connection with a claim for VA benefits (to include identifying information and releases) is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a)  

Additionally, the Veteran receives ongoing VA mental health treatment.  The most recent records of such treatment associated with the claims file are from March 2011.  As VA treatment records are constructively of record and may be pertinent to the Veteran's claim, they should be secured and associated with his claims file.  Inasmuch as he has submitted a private psychological assessment report, there is also a possibility that reports of private psychological evaluations and/or treatment are outstanding.  Any records of such evaluation or treatment would be pertinent evidence in this matter, and must be secured.

Finally, the Veteran alleges that his bilateral hearing loss has worsened since his most recent [January 2011] VA examination for the disability.  [Notably, while his attorney has made allegations regarding the adequacy of the January 2011 examination (apparently based on his own medical knowledge), the Board's review of the report of that examination found nothing to suggest it was indeed inadequate.  Regardless, given the allegation of worsening hearing acuity (which a layperson is capable of observing) a contemporaneous examination to assess the current severity of the Veteran's bilateral hearing loss is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete updated clinical records of all VA evaluations and/or treatment the Veteran has received for hearing loss or psychiatric disability since March 2011.  

He should also be asked to identify any private psychiatric evaluation or treatment he has received, and to submit releases for VA to secure records of such evaluation or treatment.  The RO should secure records from all providers identified.

2.  The RO should also ask the Veteran to submit authorizations for release to VA of copies of any pertinent employment records from the U.S. Postal Service.  The RO should obtain copies of all pertinent records from the U.S. Postal Service.  This should specifically include any employment records pertaining to behavioral problems the Veteran may have had at work, as well as any U.S. Postal Service personnel records pertaining to the circumstances of/reason for his early retirement.  

3.  When the development requested above is completed, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to assess the current severity of his PTSD, and specifically its impact on his ability to work.  The examiner must review the Veteran's claims file in conjunction with the examination, and based on such review and psychiatric evaluation of the Veteran, describe all symptoms of PTSD shown in detail (specifically expressing the presence or absence of each symptom in the schedular criteria for ratings in excess of 50 percent), and comment on the impact the PTSD would be expected to have on the Veteran's ability to work (and in everyday functioning).  The examiner must explain the rationale for all opinions. 

4.  The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the current severity of his bilateral hearing loss.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must comment regarding any functional limitations flowing from the Veteran's service connected hearing loss disability

5.  The RO should associate with the record any temporary files created in conjunction with a TDIU claim (and if there is no claim for TDIU filed, provide him with the appropriate form for such claim, inviting him to complete it).  The RO should then re-adjudicate the matters of the ratings for bilateral hearing loss and for PTSD (in excess of 50 percent).  If the Veteran submits a completed form for TDIU, such issue should also be adjudicated.  If any matter remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


